Name: 2006/99/EC: Commission Decision of 3 February 2006 amending Decision 2004/370/EC authorising methods for grading pig carcases in the United Kingdom (notified under document number C(2006) 213)
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  economic analysis;  animal product;  means of agricultural production;  agricultural structures and production;  regions of EU Member States
 Date Published: 2006-02-16

 16.2.2006 EN Official Journal of the European Union L 46/34 COMMISSION DECISION of 3 February 2006 amending Decision 2004/370/EC authorising methods for grading pig carcases in the United Kingdom (notified under document number C(2006) 213) (Only the English text is authentic) (2006/99/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) By Commission Decision 2004/370/EC (2), the use of three methods for grading pig carcases in Northern Ireland has been authorised. (2) Due to technical adaptations, the United Kingdom has requested the Commission to authorise in Northern Ireland the use of new formulae for two apparata used for grading pig carcases and to authorise two new methods for grading pig carcases, and has therefore submitted the elements required in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3). As the apparatus Fat-O-Meater has never been used in Northern Ireland, it should be deleted from the scope of this Decision concerning Northern Ireland. (3) The evaluation of this request has revealed that the conditions for using the new formulae and the new methods are fulfilled. (4) Decision 2004/370/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/370/EC is amended as follows: 1. Article 2 is replaced by the following: Article 2 The use of the following methods is hereby authorised for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Northern Ireland:  the apparatus termed Intrascope (Optical Probe)  and assessment methods related thereto, details of which are given in Part 1 of Annex II,  the apparatus termed Mark II Ulster Probe  and assessment methods related thereto, details of which are given in Part 2 of Annex II,  the apparatus termed Hennessy Grading Probe (HGP 4)  and assessment methods related thereto, details of which are given in Part 3 of Annex II,  the apparatus termed Fully automatic ultrasonic carcass grading (Autofom)  and assessment methods related thereto, details of which are in Part 4 of Annex II. 2. Annex II is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 3 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 116, 22.4.2004, p. 32. (3) OJ L 285, 25.10.1985, p. 39. Regulation as amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). ANNEX Annex II to Decision 2004/370/EC is hereby amended as follows: 1. Point 3 of Part 1 (Intrascope (Optical Probe)) is replaced by the following: 3. The lean meat content of the carcase shall be calculated according to the following formula: = 71,4802  0,83659 x where: = the estimated lean meat percentage in the carcase, x = the thickness of the backfat (including rind) in millimetres measured at 6 centimetres off the midline of the carcase at the last rib (known as P2 ) The formula shall be valid for carcases weighing between 50 and 140 kilograms. 2. Point 3 of Part 2 (Mark II Ulster Probe) is replaced by the following: 3. The lean meat content of the carcase shall be calculated according to the following formula: = 71,4384  0,84119 x where: = the estimated lean meat percentage in the carcase, x = the thickness of the backfat (including rind) in millimetres measured at 6 centimetres off the midline of the carcase at the last rib (known as P2 ) The formula shall be valid for carcases weighing between 50 and 140 kilograms. 3. Part 3 is replaced by the following: PART 3 Hennessy Grading Probe (HGP 4) 1. Grading of pig carcases shall be carried out by means of the apparatus termed Hennessy Grading Probe (HGP 4) . 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade of the top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO and photodetector of the type 58 MR) and having an operating distance of between 0 and 120 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of the HGP 4 itself or a computer linked to it. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 71,5278  0,86638 x where: = the estimated lean meat percentage in the carcase, x = the thickness of the backfat (including rind) in millimetres measured at 6 centimetres off the midline of the carcase at the last rib (known as P2 ) The formula shall be valid for carcases weighing between 50 and 140 kilograms. 4. The following Part 4 is added: PART 4 Fully automatic ultrasonic carcass grading (Autofom) 1. Pig carcase grading shall be carried out using the apparatus termed Autofom (Fully automatic ultrasonic carcass grading). 2. The apparatus shall be equipped with 16 16,2 MHz ultrasonic transducers (KrautkrÃ ¤mer, SFK 2 NP), with an operating distance between transducers of 25 mm. The ultrasonic data shall comprise measurements of back-fat thickness and muscle thickness. The results of the measurements are converted into estimated lean meat content using a computer. 3. The carcase's lean meat content shall be calculated on the basis of 127 measurement points using the following formula: = b0 + ip1b1 + ip2b2+ ip3b3+ ¦ ip127b127. where: = the estimated lean meat content of the carcase, ip1-ip127 = Input parameters of Autofom image analysis b0-b127 = Constants from the model calibration The 127 b-coefficients are, in order IP1-IP127:  1,6866978E-002  2,7395384E-002  1,9907279E-002  8,5862307E-003  1,7233329E-002  1,2928455E-002  7,2069578E-003 0,0000000E+000 0,0000000E+000 9,9210571E-003  2,7280254E-002  1,1866679E-002  1,6877903E-002  3,3714309E-002  2,2873893E-002  1,2976709E-002  1,9736953E-002 0,0000000E+000  1,0441692E-002  2,6023159E-002  1,6019909E-002  1,2085976E-002  2,0802582E-002  1,2004912E-002 4,9544591E-003 2,1012272E-003 3,5626963E-003 5,4210355E-003 2,8231265E-003 0,0000000E+000 3,4462682E-003 4,9613826E-003 3,1486694E-003 0,0000000E+000 3,3405393E-003 0,0000000E+000 0,0000000E+000 1,0592665E-003 0,0000000E+000 0,0000000E+000 2,3835478E-003 0,0000000E+000  2,3957171E-002  1,6251475E-002 0,0000000E+000  2,1446949E-002 0,0000000E+000  2,4741126E-002  2,2376098E-002  1,6962735E-002  2,8594572E-002  1,9001560E-002  2,7471537E-002  3,2565221E-002  3,1170983E-002  2,9708274E-002  2,7283320E-002  2,5577871E-002  3,2280222E-002  3,1662315E-002  3,3039205E-002  3,2290529E-002  3,0902216E-002  2,9116826E-002  2,5646536E-002  2,3514079E-002  2,7472775E-002  2,6122212E-002  2,3694078E-002  2,7969513E-002  2,8660055E-002  2,8413385E-002  3,2624107E-002  3,2517981E-002  3,1576648E-002  3,1543616E-002  3,1162977E-002  3,0734278E-002  3,4127805E-002  3,4164313E-002  3,4327772E-002  3,4017213E-002  3,3313580E-002  3,3459395E-002  2,4075206E-002  2,5336761E-002  2,6048595E-002  2,6499119E-002  2,6947299E-002  2,7433341E-002  3,1328205E-002  3,1818397E-002  2,7329659E-002 6,0837399E-003 6,8703182E-003 7,7951970E-003 8,3265398E-003 7,6311678E-003 6,6542262E-003 5,8027613E-003 8,4376512E-003 8,3114961E-003 8,2320096E-003 8,0569442E-003 7,7763004E-003 7,6648975E-003 7,3420489E-003 7,2652618E-003 7,1755257E-003 7,1458751E-003 7,1670651E-003 6,9467919E-003 7,0396927E-003 7,2869365E-003 5,7384889E-003 7,6241307E-003 7,3343012E-003 6,9868541E-003 6,6073379E-003 6,9390922E-003 6,3295597E-003 6,0446505E-003 1,0994689E-002 9,2938738E-003 4,4189114E-003 4,3836362E-003 4,6389205E-003 The b0-coefficient is 6,3457577E+001 4. Descriptions of the measurement points and the statistical method can be found in Part II of the United Kingdom protocol forwarded to the Commission in accordance with Article 3(3) of Regulation (EEC) No 2967/85. The formula shall be valid for carcases weighing between 50 and 140 kilograms.